 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 3892 
 
AN ACT 
To designate the facility of the United States Postal Service located at 101 West Highway 64 Bypass in Roper, North Carolina, as the E.V. Wilkins Post Office. 
 
 
1.E.V. Wilkins Post Office 
(a)DesignationThe facility of the United States Postal Service located at 101 West Highway 64 Bypass in Roper, North Carolina, shall be known and designated as the E.V. Wilkins Post Office.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the E.V. Wilkins Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
